         Case 1:13-cv-00307-EGB Document 172 Filed 05/30/19 Page 1 of 5




                 IN THE UNITED STATES COURT OF FEDERAL CLAIⅣ                                    lS



LARRY GOLDEN,
                Plaintiftρ ′
                           θ∫θ    ,


                                                               No.13‐ 307C
        V.
                                                                Senior Judge Eric G.Bruggink
THE UNITED STATES,

                Dcfcndant.



                              GOVERNMENT'S STATUS REPORT

        Pursuant to this Court's May 8, 201 9 Order        (Dkt.   1   71   ) directing the parties to file a status

report proposing a schedule for claim construction, Defendant the United States ("the

Government") respectfully submits its scheduling proposal. The Government attempted to

confer with Plaintiff via e-mail about the Government's proposal on May 22,2019 (see

Exhibit 1) in an attempt to file a joint status report, but no response was received from Plaintiff

prior to filing this paper.

        The Government's proposes.the following claim construction milestones and dates:

                                      Villヽ 1111                                                     DatO

 Parties to exchange (via e-mail, not by filing with the Court) their                        September 27 ,2019
 respective lists of proposed claim terms for construction

 Parties to exchange (via e-mail, not by filing with the Court) their                         November l,2019
 respective proposed constructions for proposed claim terms




m“ on   un“ rRCFC      4∞ ds面 、 ■eКm轟 面ng patent hhnrmed∞                                             t艘           e
                                                                                                             中
appcal of his disrllissed clailns,as such a rnotion、     vould affcct thc propol 釧         M、
                                                   -1-
                                                                                              MAY 3 0 2019
           Case 1:13-cv-00307-EGB Document 172 Filed 05/30/19 Page 2 of 5




 Parties  will file with the Court a Joint Claim Construction Chan                December 6,2019
 listing the parties' proposed claim terms, respective proposed
 constructions, and identification of intrinsic and extrinsic evidence on
 which the proposing party intends to rely

 Parties file their respective Opening Claim Construction Briefs                   January 31,2020



 Parties file their respective Responsive Claim Construction Briefs                   March 6,2020



 Claim Construction Hearing, if requested by the Court                                At the Court's
                                                                                        convenience


       The Government submits that its proposed claim construction deadlines are reasonable

based on a variety of factors, including the Government's need to develop its non-infringement

and invalidity positions for a myriad of unrelated accused projects to inform its claim

construction positions, the possibility that interested third parties may join this case, and

undersigned Govemment counsel's anticipated unavailability for several weeks in August and

September for lamily leave,

       First, to adequately inform the Government's claim construction positions, the

Government must first develop its non-infringement and invalidity positions. This process has

already begun, but is complicated by several case-specific factors. Plaintiff s Claim Chart

(Dkt. 121), despite its volume, provides little clarity in identi$ring how Plaintiff alleges each

claim limitation is met by the accused devices/projects. Thus, Plaintiff s actual infringement

theories remain unclear. And many of the remaining hodgepodge of unrelated accused projects

appear to be experimental and/or discontinued, adding another impediment to the Government's

analysis. Further, the breadth implied by Plaintiff s accusations of infringement by many

disparate projects means that the Government's prior art search is correspondingly broad.



                                                -2-
        Case 1:13-cv-00307-EGB Document 172 Filed 05/30/19 Page 3 of 5



Moreover, the Government believes that, at least as broadly asserted, Plaintiff s patents may fail

to comply with 35 U.S.C. $ I12, some of which issues (such as indefiniteness) may be more

efhciently raised during claim construction.

        Second, because the 42-d,ay period for third parties to respond to this Court's RCFC    l4

notice has not yet expired,2 it is possible that one or more of the noticed third parties may join

this case in the next several weeks. Any third pa(y that joins will certainly need to develop their

own non-infringement and invalidity strategies, which    will inform their own claim construction

positions. The Government's proposed schedule is intended to preserve the ability for interested

third parties to participate in the claim construction proceedings.

       Third, undersigned Government counsel plans to take leave from mid-August to early

September to assist with a newborn   child. During that time, the undersigned   expects to be

generally unavailable

       Accordingly, the Government respectfully requests that its proposed schedule be adopted.




'        In accordance with Rule l4(bX4XB), the Government mailed notices to third parties via
certified mail on Mav 9. 2019.

                                                -3-
      Case 1:13-cv-00307-EGB Document 172 Filed 05/30/19 Page 4 of 5




                                   Rcspectfully submittcd,

                                   」OSEPH     H.HUNT
                                   Assistant Attorney Gcneral

                                   GARY L.HAUSKEN
                                   Director


May 30,2019


                                   Commercial Litigation Branch
                                   Civil Division
                                   Departrnent of」 ustice
                                   ヽ″ashington,DC 20530
                                   Mθ ttο ′
                                          α κ′@夕 sグ げgο ν
                                           sJ
                                              “
                                   T:(202)616-8116
                                   F:(202)307‐ 0345

                                      ″
                                   /″ θれcノ sル ″′
                                               力θ物 ′
                                                   ′θ
                                                    グ,α ′
                                                        ιs




                                   -4-
        Case 1:13-cv-00307-EGB Document 172 Filed 05/30/19 Page 5 of 5




                                  CERTIFICATE OF SERVICE

      I hereby certify that   a true copy   of the foregoing "GOVERNMENT'S STATUS

REPORT" was deposited with Federal Express on May 30,2019, postage pre-paid, to:

                                            Lany Golden
                                     .   74}WoodruffRoad
                                               #1102
                                         Greenville, 5C 29607

                                            Plaintifi pro   se




                                                                 t of Justice
